DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites “a pattern in the form of grids and guilloche elements” which is unclear.  A “grid” may be defined as “1) a grating of crossed bars” and a “guilloche” is defined as 1) an ornamental pattern or border, as in architecture, consisting of paired ribbons or lines flowing in interlaced curves around a series of circular voids. (Dictionary.com).  It is unclear how the pattern has both of these elements, as the definitions partially overlap.  Fig. 3 shows what would be construed to one of ordinary skill in the art to display a guilloche, and nothing that would suggest a “grid” in its plain and ordinary meaning.  





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bilas et al. (WO 2012/156006) in view of Griebel et al. (DE 100-13-410) (See NPL for English Translations) and Zurawski et al. (US 6,514,374).
In respect to claims 1, 3, 5, 10 and 11, although unclear for the reasons stated above, Bilas et al. disclose a polymer-containing composite security article (e.g. “coin”) comprising an outer metal ring 1 and an inner disc 2 made of laminated plastic (0020; Fig. 3); the inner disc insert 2 comprising security features which may include embossing (0009); the ring 1 and insert 2 are permanently joined together by pressing (0009); Bilas disclose printing foils 5 which contain printing, but not specifically “grids and guilloche elements’, however this is indefinite for the reasons stated above.  Regardless, guilloche elements are well-known security printing in the art. 
Bilas et al. do not disclose that inner disc includes layers of paper sheets impregnated with polymer, however, Griebel et al. teach a security document with a composite material stack and security features; the laminate may include similar layers to that of Bilas et al. e.g. (PVS, ABS, or polycarbonate) and at least one of the layers may be instead a paper layer impregnated with polymer (0019).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute any polymer layer in Bilas et al. e.g. the “printing foils” 5 with a paper layer impregnated with the same polymer in view of Griebel et al. to afford the easy printablity of paper (known in the art) while allowing the entire assembly to be chemically and integrally combined with use of the same polymers (0019).
Bilas et al. disclose an insert 2 which can be arbitrary defined as layers 5, 6, and 7 (absent cover sheets 3), thus the metal ring having a maximum thickness higher than the maximum thickness of the insert 2 (sheets 5, 6, and 7), and this difference appears to be between 0.8 and 1 in the Figure, however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Bilas et al. in view of Griebel do not disclose that the metal ring has embossing in the form of identification images, however, Zurawski et al. teach a very similar metal ring and plastic insert security article, further having embossing 26 on the metal ring (Col. 4, 37-43; Fig. 1).  It would have been obvious to provide the metal ring taught in Bilas et al. and Griebel with embossing in view of Zurawski et al. to provide “identification images” e.g. the security article value denomination.  Although Bilas et al. disclose what can be construed to be a smaller thickness of the insert vs. the metal ring, Zurawski et al. further teach provision of a meniscus 50, a recessed concave element.  It would be further obvious to recess the insert taught in Bilas et al. in view of Griebel to reduce wear on the security article face (Col. 6, 65 – Col. 7, 17).  
In respect to claim 2, Bilas et al. in view of Griebel et al. teach “reinforced fibers”, as the fibers of the paper layer are reinforced by an impregnated polymer.
In respect to claim 4, Griebel does not explicitly teach the format of the embossing, however, “graphic markings” is broad enough to encompass any embossing.
In respect to claim 6, Bilas et al. further disclose that the inner disc may contain UV or IR active luminescent substances (0009).
In respect to claims 7-9 and 14, Bilas et al. further disclose providing a microchip such as an RFID transponder (having conductive properties) and at least structure capable of “identifying an owner”, as is often the use of these devices.
In respect to claim 12, Bilas et al. in view of Gribel and Zurawski et al. do not teach the specific dimensions claimed, however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In respect to claim 13, Bilas et al. in view of Gribel and Zurawski et al. do not teach producing the metal ring with powder metallurgy, however, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely upon the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument’s drawn to Bilas et al. in view of Griebel are still germane to the rejection but they are not persuasive.  The applicant contends that Griebel teaches away from the invention since Griebel teaches a transfer process.  The Examiner disagrees, as in the particular element taught by Griebel used in the Office Action (not a transfer process) is the impregnated polymer paper sheet, which has a clearly defined motivation articulated in the action.  The use of this sheet in a transfer process is not relevant to the rejection.  
The applicant argues that the “technical result can be obtained only if the thickness of the ring is greater than the thickness of the disc insert…”, which is agreed.  As such, Bilas et al. either discloses or teaches with Zurawski et al. a thickness of the ring greater than the insert.  The particular 0.8 – 1 ratio is the claim element which relies on case law i.e. a ratio of 0.7 (outside the range) would have be same technical result.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637